McMurray, Presiding Judge,
dissenting.
I respectfully dissent. It is my view that the undisputed evidence requires a finding that Angie Vlahos is entitled to lost income benefits under OCGA § 33-34-4 (a) (2) (B).
“To recover benefits for ‘loss of income or earnings during disability’ pursuant to OCGA § 33-34-4 (a) (2) (B), an insured is required merely to establish with ‘reasonable certainty’ the fact and amount of such lost income or earnings, and this he may accomplish either by showing that he previously had accepted an offer of income-generating employment for the period in question or by showing ‘a continuous pattern of employment prior to the period of disability.’ Allison v. Auto-Owners Ins. Co., 256 Ga. 446, 447 (349 SE2d 682) (1986), citing Leonard v. Preferred Risk Mut. Ins. Co., 247 Ga. 574 (1) (277 SE2d 675) (1981), and Midland Ins. Co. v. West, 175 Ga. App. 419, 420-421 (333 SE2d 628) (1985). Accord Insurance Co. of North America v. Smith, 183 Ga. App. 266 (1) (358 SE2d 658) (1987).” Auto-Owners Ins. Co. v. Sapp, 185 Ga. App. 661, 662 (365 SE2d 286). In the case sub judice, the stipulated facts reveal that Angie Vlahos was continuously employed by All Auto Parts from January 2, 1986; that she was involved in an automobile collision on October 29, 1988, and has not worked since as she was physically incapable of returning to work with All Auto Parts which closed shortly after the collision. Further, the undisputed evidence shows that All Auto Parts was obligated to pay Angie Vlahos a salary of $300 per week. This evidence is sufficient to establish plaintiff’s entitlement to lost income benefits for the entire period of her disability under OCGA § 33-34-4 (a) (2) (B). Nonetheless, Sentry contends plaintiff Vlahos is not entitled to recover lost income benefits because All Auto Parts did not pay plaintiff’s salary for almost 22 months before the collision. In this vein, the majority contends there is insufficient evidence to establish plaintiff’s “lost income with reasonable certainty.” These contentions are mis*545placed.
Decided March 5, 1992
Reconsideration denied March 25, 1992
Zipperer & Lorberbaum, Ralph R. Lorberbaum, for appellant.
Karsman, Brooks & Calloway, R. Kran Riddle, for appellee.
Sentry and the majority rely heavily upon the profit and loss history of All Auto Parts in concluding that plaintiff had no lost income as a result of her disability. The majority even states that Angie Vlahos “must show a ‘track record’ [of her corporate employer’s] profitability . . .” before she can recover “lost profits in a tort case. ...” The majority concludes that Angie Vlahos is not entitled to lost income benefits because she has “no reasonable expectation that her accrued income would ever mature into cash income.” These positions are dependent upon the unsupported conclusion that All Auto Parts is insolvent, i.e., so capital poor that All Auto Parts is unable to cover its corporate liabilities. Further, the positions taken by Sentry and the majority focus on the wrong issue, i.e., a corporation’s ability to pay debt.
The controlling issue in the case sub judice is whether plaintiff was continuously employed before disability and how much income she is entitled to recover as a result of her loss. Auto-Owners Ins. Co. v. Sapp, 185 Ga. App. 661, 662, supra. The inability of All Auto Parts to pay plaintiff’s salary is not relevant to plaintiff’s undisputed right to collect $300 per week from her employer. To say otherwise, would ignore the corporate entity (All Auto Parts) and assume fraud on the part of a corporate officer. Consequently, since the stipulated facts show a continuous pattern of employment prior to the period of disability and since there is no evidence that plaintiff’s salary was fraudulently accrued, it is my view that Angie Vlahos is entitled to recover lost income benefits based on her $300 per week salary for the entire period of disability. See Leonaitis v. State Farm Mut. Ins. Co., 186 Ga. App. 854, 855 (1) (368 SE2d 775), where the insured’s compensation for lost income from the corporation he owned and operated was limited to his corporate salary. Compare Southeastern Fidelity Ins. Co. v. Hicks, 143 Ga. App. 165 (1) (237 SE2d 655), where income benefits were denied because the insured was working at her mother’s place of employment without pay and as an accommodation to her mother.
I am authorized to state that Chief Judge Sognier and Judge Johnson join in this dissent.